DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 11/28/18, 10/13/19, and 11/16/20 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “500”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Fig. 3 is objected to due to the following informality: step “S340” recites “utilized”. Step “S340” should likely read “utilizing.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informality: ln. 5 should likely read “goal corresponding to the at least one training stage”. Appropriate correction is required.
Claim 2 is objected because of the following informalities: 
ln. 5 should likely read “determining a user intent”; and
ln. 6 should likely read “providing a feedback voice according to the user intent”.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:
a.    ln. 5 should likely read “goal corresponding to the at least one training stage”; and
b.    ln. 15 should likely read “wherein the processor…”. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“audio outputting unit”;
“audio receiving unit”;
“analyzing module”;
“feedback unit”; 
“user interface unit”;
“script editing unit”;
“conflict processing unit”; and
“script combining unit”
in claims 1-2, 6-11, & 14-17.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 13-14, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-6 & 13-14 recite the limitation “the user voice”. There is insufficient antecedent basis for this limitation in the claims.
Claim 16 recites the limitation "user" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A recommended revision is as follows: “configured for providing a user to select the training script.” 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea without significantly more. 
Regarding independent claim 1:
[Step 1] Claim 1 recites a process, which is one of the statutory categories of invention.
[Step 2A Prong I] The claim recites, in part, a method for receiving a training script; generating a voice information according to the training script, and outputting the voice information by an audio outputting unit; receiving a physiological signal sensed by a physiological signal sensor, and analyzing the physiological signal by utilizing an analyzing module to obtain an analysis result; and determining whether the analysis results meets the training goal corresponding to the at least one training stage, and if not, outputting a voice reminding by the audio outputting unit. The bolded limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “an electronic device,” “server”, “audio outputting unit,” “physiological signal sensor,” and “analyzing module,” 
[Step 2A Prong II] The judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “electronic device”, “server”, “generating a voice information according to the training script”, “audio outputting unit,” “physiological sensor,” “analyzing module,” and “outputting a voice reminding by the audio outputting unit.” The “electronic device,” “server,” “audio outputting unit,” “physiological signal sensor,” and “analyzing module” are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The claim recites the following additional element: “generating a voice information according to the training script”. The additional element step is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Specifically, the step covers organizing information 
Lastly, the claim recites the additional element: “outputting a voice reminding by the audio outputting unit.” The additional element step is recited at a high level of generality, and amounts to post-solution activity, which again is a form of insignificant extra-solution activity. Specifically, the step covers utilizing the audio outputting unit (i.e., speakers) to output, for example, a report/reminder of a failed exercise/training stage.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and the claim is therefore directed to the judicial exception. 
[Step 2B] The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an “electronic device”, “server”, “audio outputting unit,” “physiological sensor,” and “analyzing module” to perform the aforementioned steps amount to no more than mere instructions to apply the exception using generic computer components, which cannot provide an inventive concept. 
Moreover, as mentioned above, the additional limitations add insignificant extra-solution activity of generating a voice information based on the training script data and outputting a report/reminder to the user based on the data which cannot provide an inventive concept. Such limitations do not amount to more than the well-known, routine 
Similar reasoning is applied to independent claims 9 and 17 regarding the claimed system and program, respectively. As similarly described above, claims 9 and 17 merely recite generic computer components performing their well-known functions (i.e., a storage device for storing data, or a processor for executing instructions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components. Accordingly, the additional elements do not integrate the abstract ideas into a practical application under Step 2A Prong II, nor recite significantly more than the judicial exception under Step 2B, and the claims are therefore not patent eligible. 
Claims 2-8 and 10-16 are dependent on claims 1 and 9 and include all the limitations of claims 1 and 9. Therefore, the dependent claims recite the same abstract ideas. The claims recite the additional limitations of an “audio receiving unit,” “script editing unit”, “conflict processing unit,” “script combining unit,” and “feedback unit” which are no more than generic computer components performing generic functions that are well understood, routine, and conventional to those skilled in the art. Generic computer implementation does not provide significantly more than the abstract ideas. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Instead, their collective functions merely provide conventional computer implementation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, & 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haughay et al. (hereinafter “Haughay”) (U.S. Pub. No. 2010/0197463 A1).
Regarding claim 1, Haughay discloses a method (Abstract, systems and methods are provided), applied to an electronic device (Abstract; p. 1, [0002]; p. 3, [0024], where an electronic device is used) and a server (p. 3, [0024]), wherein the training method comprising: receiving a training script (p. 3, [0025], where the electronic device receives and stores a user’s workout goals); wherein the training script includes at least one training stage (Fig. 3; p. 3, [0028], where a current workout according to the user’s workout goals is received and displayed) Fig. 3, #322; p. 4, [0031]), and a training time (p. 3, [0028], where both elapsed time for the workout, as well as time remaining for the workout, may be displayed to the user) and a training goal corresponding to the at least one training stage (Fig. 3, #320; p. 4, [0030-31]);
generating a voice information according to the training script, and outputting the voice information by an audio outputting unit (Abstract, where audio alerts are output to the user in accordance with the training script to ensure the user meets their goal(s));
receiving a physiological signal sensed by a physiological signal sensor in the at least one training stage (p. 1, [0015], where the portable electronic device may include a motion sensing component for monitoring the user’s rate of motion or a sensor for monitoring a physiological parameter of the user), and analyzing the physiological signal by utilizing an analyzing module to obtain an analysis result (pp. 5-6, [0045, 48], where the electronic device analyzes the physiological parameter or movement of the user to determine whether the user is working out and evaluates such progress); and
determining whether the analysis result meets the training goal corresponding to the at least one training stage (p. 6, [0049], where the progress data is compared to the goal data to determine if the user’s progress is sufficient to achieve the workout goal); if not, outputting a voice reminding by the audio outputting unit (Abstract; p. 6, [0050], where an audio reminder can be provided through the electronic device in response to determining that the user’s progress is not sufficient to achieve the user’s goal).

Regarding claim 8, Haughay discloses all claim limitations of claim 1 as discussed above. Further, Haughay discloses utilizing a user interface to select the training script (Fig. 2; p. 3, [0025-26], where the user may input a workout goal type).

Regarding claim 9, Haughay discloses a training system (Abstract, providing systems and methods for monitoring a user’s progress towards a workout goal spanning multiple workouts and providing a workout reminder based on the progress) comprising:
an electronic device (Abstract; p. 1, [0014]; Fig. 1, #100, utilizing a portable electronic device), comprises:
a storage device, configured for storing a training script; wherein the training script includes at least one training stage corresponding to a timeline, and a training time and a training goal corresponding to the least one training stage (Fig. 1, #104; pp. 1-2, [0017, 19]);
a processor is electrically connected to the storage device (Fig. 1, #102; p. 2, [0019]), and configured for generating voice information according to the training script (Abstract; p. 3, [0019]); and
an audio outputting unit is electrically connected to the processor (Fig. 1, #108; p. 3, [0019]) and configured for outputting the voice information (Abstract; p. 3, [0019]); and
p. 1, [0015], where a sensor for monitoring a physiological parameter of the user is used) is electrically connected to the electronic device (Fig. 1, #114; p. 2, [0023], where communications circuitry 114 includes any suitable communications circuitry operative to connect to a communications network and to transmit communications from the electronic device 100), and configured for sensing a physiological signal in the at least one training stage, and transmitting the physiological signal to the electronic device (p. 1, [0015]; p. 2, [0023], where the communications network is utilized to transmit communications including voice or data); 
wherein the processor is further configured for analyzing the physiological signal by utilizing an analyzing module to obtain an analysis result (pp. 5-6, [0045, 48], where the electronic device analyzes the physiological parameter or movement of the user to determine whether the user is working out and evaluates such progress), and determining whether the analysis result meets the training goal corresponding to the at least one training stage (p. 6, [0049], where the progress data is compared to the goal data to determine if the user’s progress is sufficient to achieve the workout goal); if not, outputting a voice reminding by the audio outputting unit (Abstract; p. 6, [0050], where an audio reminder can be provided through the electronic device in response to determining that the user’s progress is not sufficient to achieve the user’s goal).

Regarding claim 16, Haughay discloses all claim limitations of claim 9 as discussed above. Further, Haughay discloses wherein the electronic device further Fig. 2; p. 3, [0025], where display screen 200 may be provided by an electronic device), and configured to providing a user to select the training script (Fig. 2; p. 3, [0025-26], where the user may input a workout goal type).

Regarding claim 17, Haughay discloses a non-transitory computer-readable medium including one or more sequences of instructions to be executed by a processor for performing a training method (p. 2, [0019]), wherein the method comprises: receiving a training script (p. 3, [0025], where the electronic device receives and stores a user’s workout goals); wherein the training script includes at least one training stage (Fig. 3; p. 3, [0028], where a current workout is received and displayed) corresponding to a timeline (Fig. 3, #322; p. 4, [0031]), and a training time (p. 3, [0028], where both elapsed time for the workout, as well as time remaining for the workout, may be displayed to the user) and a training goal corresponding to the at least one training stage (Fig. 3, #320; p. 4, [0030-31]);
generating a voice information according to the training script, and outputting the voice information by an audio outputting unit (Abstract, where audio alerts are output to the user in accordance with the training script to ensure the user meets their goal(s));
receiving a physiological signal sensed by a physiological signal sensor in the at least one training stage (p. 1, [0015], where the portable electronic device may include a motion sensing component for monitoring the user’s rate of motion or a sensor for monitoring a physiological parameter of the user), and analyzing the pp. 5-6, [0045, 48], where the electronic device analyzes the physiological parameter or movement of the user to determine whether the user is working out and evaluates such progress); and
determining whether the analysis result meets the training goal corresponding to the at least one training stage (p. 6, [0049], where the progress data is compared to the goal data to determine if the user’s progress is sufficient to achieve the workout goal); if not, outputting a voice reminding by the audio outputting unit (Abstract; p. 6, [0050], where an audio reminder can be provided through the electronic device in response to determining that the user’s progress is not sufficient to achieve the user’s goal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Haughay in view of Jaygarl et al. (hereinafter “Jaygarl”) (U.S. Pub. No. 2019/0066674 A1).
Regarding claim 2, Haughay discloses all claim limitations of claim 1 as discussed above. However, Haughay fails to disclose wherein the electronic device is configured for executing the steps of claim 2. Yet, Jaygarl teaches that limitation. Jaygarl teaches wherein the electronic device is configured for receiving a user voice via an audio receiving unit (p. 4, [0064]; p. 8, [0107], where the user input module includes a speaker) and utilizing a semantic analysis database to analyze the user voice and determining the user’s intent (p. 8, [0103-0109], where a natural language understanding (NLU) module may analyze a user’s voice input and determine the intent of the user); and providing a feedback voice according to the user’s intent, and outputting the feedback voice via the audio outputting unit (p. 5, [0068]; p. 9, [0121], where the speaker 130 may output a feedback voice signal if the user’s intent is not clear). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the natural language understanding module taught by Jaygarl into the systems and methods disclosed in Haughay (Haughay, Fig. 1; p. 2, [0019], comprising an electronic device with input/output circuitry) to allow the user to receive updates/feedback while exercising even if engaged in an exercise that requires the user to be hands-free (p. 1, [0003], describing the rise in available input methods for users of electronic devices, including voice commands).

Regarding claim 10, Haughay discloses all claim limitations of claim 9 as discussed above. However, Haughay fails to disclose wherein the electronic device further comprises an audio receiving unit electrically connected to the processor, configured for receiving a user voice, a semantic analysis database, nor a feedback voice. Yet, Jaygarl teaches these limitations. Jaygarl teaches wherein the electronic device comprises an audio receiving unit (p. 4, [0064]; p. 8, [0107], where the user input module includes a speaker) electrically connected to the processor and configured for receiving a user voice (p. 1, [0010]; p. 4, [0064], where a user terminal includes an input module and speaker and wherein the user terminal may be electrically connected to the processor);
wherein, the storage device is further configured for storing a semantic analysis database (p. 8, [0104-107], where an NLU module that performs a semantic analysis is included in the intelligence server that is stored in the memory); the processor is further configured for utilizing the semantic analysis database to analyze and determine the user voice and intent of the user voice (p. 8, [0103-109], where the NLU module may analyze a user’s voice input and determine the intent of the user), and providing a feedback voice according to intent of the user voice, the audio outputting unit is further configured for outputting the feedback voice (p. 5, [0068]; p. 9, [0121], where the speaker 130 may output a feedback voice signal if the user’s intent is not clear). 
Haughay, Fig. 1; p. 2, [0019], comprising an electronic device with input/output circuitry) to allow the user to receive updates/feedback while exercising even if engaged in an exercise that requires the user to be hands-free (p. 1, [0003], describing the rise in available input methods for users of electronic devices, including voice commands).
Claims 3 & 11 are rejected under 35 U.S.C. 103 as being unpatentable over Haughay in view of Boyette (U.S. 8,900,099 B1) and in further view of Bitran et al. (hereinafter “Bitran”) (U.S. 2017/0039480 A1) and Yanev et al. (hereinafter “Yanev”) (U.S. Pub. No. 2013/0337974 A1).
Regarding claim 3, Haughay discloses all claim limitations of claim 1 as discussed above. While Haughay further discloses an electronic device coupled to a server, Haughay does not disclose wherein the server is configured for executing the steps of claim 3. However, Boyette, Bitran, and Yanev teach those limitations. Specifically, Boyette teaches editing contents of the training script in the order of the timeline (Col. 2, ln. 23-24, where the system may generate and update a schedule of workout sessions of an exercise program on specific dates/times) according to the contents of a course database (Col. 13, ln. 25-27, where exercise program data is stored in the data store 140 and used in the generation of an exercise program for a user) and contents of a warning condition database (Col. 18, ln. 27-29, where limits may be set for a given workout); wherein contents of the training script Col. 2, ln. 28-30), the training goal (Col. 2, ln. 22-28, where the system automatically calculates the optimal training script/program based on the user’s goal, among other parameters), a warning message (Col. 18, ln. 22-35, where warnings include that the user has exceeded the limit of an exercise in order to prevent injury) and a training explanation of the at least one training stage (Fig. 6A, #604; Col. 13, ln. 60-66);
determining whether contents of the training script has a conflict situation (Col. 13, ln. 7-13, where calendar data may be retrieved in order to determine whether a scheduling conflict arises with regards to the training time of the training script); and 
combining the at least one training stage without the conflict situation into the training script, and outputting the training script (Col. 13, ln. 7-13, where a workout is scheduled and output to the user to avoid overlap with the reserved blocks of time).
While Boyette teaches editing contents of the training script according to course and warning condition databases, Boyette does not teach further where the contents of the training script are edited based on contents of a semantic analysis database. However, Bitran teaches that limitation (p. 1, [0014]; p. 8, [0062], where semantic data can be used to generate exercise events). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adjust contents of the training script based further on the user’s voice input/intent to provide a more tailored training script. 
p. 3, [0022], where an exercise scheduling module may adjust an exercise regimen if a conflict arises in order to accommodate the user’s schedule). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to automatically adjust the exercise program generated by the system in Boyette if a calendar event is scheduled after a workout has been scheduled in order to allow the user to attend the after-arising calendar event as taught by Yanev. 

Regarding claim 11, Haughay discloses all claim limitations of claim 9 as discussed above. Again, while Haughay further discloses an electronic device coupled to a server via a communication network (pp. 2-3, [0023]), Haughay does not disclose wherein the server is configured for outputting the training script, nor further comprising the elements of claim 9. Yet, Boyette teaches a server configured for outputting the training script (Col. 3, ln. 52-Col. 4, ln. 12, where a personalized exercise program is output to the user via a user interface that may be an application provided by the exercise server), the server further comprising:
a script editing unit is configured for editing contents of the training script in the order of the timeline (Col. 2, ln. 23-24, where the system may generate and update a schedule of workout sessions of an exercise program on specific dates/times) according to contents of a course database (Col. 13, ln. 25-27, where exercise program data is stored in the data store 140 and used in the generation of an exercise program for a user) and contents of a warning condition database (Col. 18, ln. 27-29, where limits may be set for a given workout); wherein contents of the training script comprises the training time (Col. 2, ln. 28-30), the training goal (Col. 2, ln. 22-28, where the system automatically calculates the optimal training script/program based on the user’s goal, among other parameters), a warning message (Col. 18, ln. 22-35, where warnings include that the user has exceeded the limit of an exercise in order to prevent injury) and a training explanation of the at least one training stage (Fig. 6A, #604; Col. 13, ln. 60-66); 
a conflict processing unit, is electrically connected to the script editing unit (Fig. 1; Col. 4, ln. 5-6; Col. 11, ln. 64-67, wherein the exercise server 120 includes a program management component 300) and configured for determining whether contents of the training script has a conflict situation (Col. 13, ln. 7-13, where calendar data may be retrieved in order to determine whether a scheduling conflict arises with regards to the training time of the training script); and
a script combining unit, is electrically connected to the conflict processing unit (Fig. 1; Col. 4, ln. 5-6; Col. 11, ln. 64-67, wherein the exercise server 120 includes a program management component 300), and configured for combining the at least one training stage without the conflict situation into the training script, and outputting the training script (Col. 13, ln. 7-13, where a workout is scheduled and output to the user to avoid overlap with the reserved blocks of time) to the electronic device (Fig. 1).
p. 1, [0014]; p. 8, [0062], where semantic data can be used to generate exercise events). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to adjust contents of the training script based further on the user’s voice input/intent to provide a more tailored training script. 
Moreover, while Boyette teaches determining whether a conflict situation is present and scheduling an exercise accordingly, Boyette does not teach adjusting a previously scheduled exercise, which includes a training time, goal, explanation, and warning message(s), if a conflict situation arises. Yet, Yanev teaches that limitation (p. 3, [0022], where an exercise scheduling module may adjust an exercise regimen if a conflict arises in order to accommodate the user’s schedule). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to automatically adjust the exercise program generated by the system in Boyette if a calendar event is scheduled after a workout has been scheduled in order to allow the user to attend the after-arising calendar event as taught by Yanev. 
Claims 4 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Haughay in view of Boyette, Bitran, and Yanev, and in further view of Qu (U.S. Pub. 2006/0240947 A1).
Regarding claims 4 & 12, Haughay, Boyette, Bitran, and Yanev teach all claim limitations of claims 3 and 11 as discussed above. However, none of the above p. 6, [0061], where alerts are arranged according to priority). It would have been obvious to someone of ordinary skill in the art to arrange the training script contents, which include the training time, warning message, training explanation, and training goal, taught in Boyette to display in order of priority so that the user understands what requires immediate action and can adjust accordingly (Qu, p. 6, [0061]).
Claims 7 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haughay in view of Claassen et al. (hereinafter “Claassen”) (U.S. Pub. No. 2010/0112536 A1).
Regarding claim 7, Haughay discloses all claim limitations of claim 1 as discussed above. Further, Haughay discloses detecting a heart rate physiological signal by a heart rate sensor (p. 1, [0002]; p. 3, [0028], where heart rate is monitored by the electronic device while a user is working out), and utilizing the analyzing module to the heart rate physiological signal (p. 4, [0030], where the electronic device then utilizes the physiological parameters received to determine the user’s progress towards a workout goal).
While Haughay discloses the use of sensors, such as motion sensors and/or physiological sensors, Haughay does not explicitly disclose the use of a posture sensor. Yet, Claassen teaches that limitation (p. 3, [0035-36], where, in conjunction with user heart rate, user posture can be detected). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Haughay, which already includes utilizing a motion sensing component, 

Regarding claim 15, Haughay discloses all claim limitations of claim 9 as discussed above. Further, Haughay discloses wherein the physiological signal sensor comprises: a heart rate sensor, configured for detecting a heart rate physiological signal (p. 1, [0002]; p. 3, [0028], where heart rate is monitored by the electronic device while a user is working out), and utilizing the analyzing module to the heart rate physiological signal (p. 4, [0030], where the electronic device then utilizes the physiological parameters received to determine the user’s progress towards a workout goal). Again, while Haughay discloses a system comprising sensors, such as motion sensors and/or physiological sensors, Haughay does not explicitly disclose utilizing a posture sensor. Yet, Claassen teaches that limitation (p. 3, [0035-36], where, in conjunction with user heart rate, user posture can be detected). It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Haughay, which already includes a motion sensing component, to also incorporate a posture sensor, as taught by Claassen, for more accurate detection and analyzation of the user’s movements.
Examiner’s Note
No prior art rejections are currently provided for claims 5-6 & 13-14.
Conclusion
For the reasons stated above, claims 1-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715